
	

113 HCON 9 IH: Govern Before Going Home Resolution
U.S. House of Representatives
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 9
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2013
			Mr. Rigell submitted
			 the following concurrent resolution; which was referred to the
			 Committee on
			 Rules
		
		CONCURRENT RESOLUTION
		Prohibiting the House or Senate from
		  adjourning for a period of more than 5 days during a fiscal year unless the
		  House involved has adopted a concurrent resolution on the budget for such
		  fiscal year and has approved legislation to provide funding for the operations
		  of the government for the entire fiscal year.
	
	
		1.Short titleThis resolution may be cited as the
			 Govern Before Going Home
			 Resolution.
		2.Prohibiting
			 adjournment until adoption of budget and funding
			(a)Prohibiting
			 adjournmentThe House of
			 Representatives or Senate may not adjourn for a period of more than 5 days
			 (excluding Saturdays, Sundays, and legal holidays, except when the House or
			 Senate is in session on such a day) during a fiscal year unless, at the time
			 the period of adjournment begins, the House or Senate (as the case may
			 be)—
				(1)has adopted a concurrent resolution on the
			 budget for such fiscal year; and
				(2)has approved each
			 regular appropriation bill for such fiscal year or, to the extent that it has
			 not approved such a bill, has approved a continuing resolution to provide
			 funding for the entire fiscal year for the projects and activities covered by
			 such bill.
				(b)Regular
			 appropriation bill definedIn this section, the term
			 regular appropriation bill means any annual appropriation bill
			 making appropriations, otherwise making funds available, or granting authority,
			 for any of the following categories of projects and activities:
				(1)Agriculture, rural
			 development, Food and Drug Administration, and related agencies
			 programs.
				(2)The Departments of
			 Commerce, Justice, Science, and related agencies.
				(3)The Department of
			 Defense.
				(4)Energy and water
			 development, and related agencies.
				(5)Financial services
			 and general government.
				(6)The Department of
			 Homeland Security.
				(7)The Department of
			 the Interior, environment, and related agencies.
				(8)The Departments of
			 Labor, Health and Human Services, and Education, and related agencies.
				(9)The legislative
			 branch.
				(10)Military
			 construction and veterans affairs.
				(11)The Department of
			 State, foreign operations, and related programs.
				(12)The Departments
			 of Transportation, Housing and Urban Development, and related agencies.
				
